Order entered January 14, 2013




                                          In The
                                   QCourt of §ppeal~
                         jfiftb llli~trid of 'Qtexa~ at 1JBalla~

                                   No. 05-13-00037-CV

                       IN RE RED FROG EVENTS, LLC, Relator

               On Original Proceeding from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-02639-A

                                         ORDER
                           Before Justices Moseley, Francis, and Fillmore


       Based on the Court's opinion of this date, we DENY relator's petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                          /s/      ROBERT F. Fll.LMORE
                                                   JUSTICE